DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/3/2022, with respect to the 35 USC 103 rejection of claim 1 on Page 11-12 have been fully considered but they are not persuasive. Tsuji teaches a driver action, in which “a driver of the vehicle is requested to take action related to the autonomous driving operation, including at least one of an operation, a response, and a confirmation by the driver during the autonomous driving operation,” in Paragraph 0460 wherein the “confirmation unit 1114 is connected to action information input unit 1054, and receives information pertaining to autonomous driving from autonomous driving control device 1030 through action information input unit 1054…Confirmation unit 1114 outputs the autonomous action and the action candidates to screen generator 1116 so that the driver can select either the autonomous action or at least one action candidates.” This is an example of a request that prompts the user to select an autonomous action, which is action related to autonomous driving operation. Gong continues on to teach in Paragraph 0462 that the “confirmation unit 1114 receives the selection result from operation input unit 1050. If the selection result is first action candidate image 1202 a, confirmation unit 1114 confirms the selection of the first action candidate, and if the selection result is second action candidate image 1202 b, confirmation unit 1114 confirms the selection of the second action candidate.” This teaching showcases the operation, a response, and a confirmation by the driver when the “autonomous driving control device 1030 controls the autonomous driving of vehicle 1000 with the action candidate” that was determined as the next action as taught in Paragraph 0463.
In response to applicant’s argument that “Tsuji and Way cannot be reasonably be combined,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Way discourages the inappropriate use of mobile device in the vehicle and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities. Although applicant’s invention is related to “performing an assistance display on the portable terminal for assisting an execution of the driver action which is required during the autonomous driving operation,” Tsuji’s reference as it relates to driving assistance method during autonomous driving, in combination with Way’s teachings of a mobile device inside of a vehicle, establishes obviousness for additional advantages and modifications that readily appear to those skilled in the art. Way teaches in Paragraph 0156 that while the present invention has been illustrated by the description of the embodiments thereof, and while the embodiments have been described in considerable detail, it is not the intention of the applicant to restrict or in any way limit the scope of the appended claims to such detail. Additional advantages and modifications will readily appear to those skilled in the art. Therefore, the invention in its broader aspects is not limited to the specific details representative apparatus and method, and illustrative examples shown and described. 
Applicant's arguments with respect to the 35 USC 103 rejection of independent claims 12, 13, and 20 and dependent claims 2-11, 14-19, and 21-25 on Page 13 have been fully considered but they are not persuasive for at least the reasons discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 2018/0074497 A1) in view of Way (US2017214788A1).
Regarding claim 1, Tsuji teaches an assistance system comprising: a vehicular device mounted on a vehicle and configured to perform (see Paragraph 0419 for an input device 1004 may be first operating unit 1004 a mounted to steering wheel 1011 or second operating unit 1004 b mounted between a driver seat and a passenger seat. Note that notification device 1002 and input device 1004 may be integrated. For example, they may be mounted as a touch panel display) an autonomous driving operation for automatically controlling an acceleration operation, a braking operation and a steering operation (see Figure 13 for the brake pedal 2, accelerator pedal 3, and steering wheel 5 controlled by the vehicle controller 7 by a vehicle 1 enabling all of or a portion of driving control autonomously without requiring an operation by a driver, receiving an operation (which includes a confirmation) from a driver or the like and outputs the received operation to vehicle controller 7 by a touch panel 10, display 101, and input unit 102 as read in Paragraph 0209), and configured to allow a driver action, in which a driver of the vehicle is requested to take action related to autonomous driving operation, including at least one of an operation, a response and a confirmation by the driver during the autonomous driving operation (see Paragraph 0460 wherein the “confirmation unit 1114 is connected to action information input unit 1054, and receives information pertaining to autonomous driving from autonomous driving control device 1030 through action information input unit 1054…Confirmation unit 1114 outputs the autonomous action and the action candidates to screen generator 1116 so that the driver can select either the autonomous action or at least one action candidates.” This is an example of a request that prompts the user to select an autonomous action, which is action related to autonomous driving operation. Gong continues on to teach in Paragraph 0462 that the “confirmation unit 1114 receives the selection result from operation input unit 1050. If the selection result is first action candidate image 1202 a, confirmation unit 1114 confirms the selection of the first action candidate, and if the selection result is second action candidate image 1202 b, confirmation unit 1114 confirms the selection of the second action candidate.” This teaching showcases the operation, a response, and a confirmation by the driver when the “autonomous driving control device 1030 controls the autonomous driving of vehicle 1000 with the action candidate” that was determined as the next action as taught in Paragraph 0463) and a driver action which is required during the autonomous driving operation (see Paragraph 0413 wherein the exemplary embodiment below mainly proposes a device (hereinafter also referred to as a “driving assistance device”) that controls a human machine interface (HMI) for transmitting/receiving information pertaining to autonomous driving to/from an occupant of the vehicle (for example, driver). “Actions” of the vehicle in the description below correspond to “behaviors” of the vehicle in the description of the first to fourth exemplary embodiments, and include an activation state such as steering or braking while the vehicle is traveling or stopped, or a control content pertaining to autonomous driving control, during autonomous driving or manual driving. The “actions” include constant-speed driving, acceleration, deceleration, temporarily stop, stop, lane change, route change, right/left turn, parking, and the like, for example).
Tsuji fails to explicitly teach a portable terminal that is discrete and separate from the vehicle, carried into the vehicle by the driver of the vehicle and wirelessly connected to the vehicular device to communicate with the vehicular, wherein: the vehicular device or the terminal includes an operation determination section that determines whether the terminal is being operated by the driver inside the vehicle; and the portable terminal includes a display unit in which, when the driver action is requested of the driver during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated by the driver inside of the vehicle, the display unit performs an assistance display on the portable terminal that is being operated by the driver for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and when the driver action is requested of the driver during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated by the driver inside of the vehicle, the display unit does not perform the assistance display on the portable terminal for assisting an execution of the driver action which is required during the autonomous driving operation.
However, Way teaches a portable terminal that is discrete and separate from the vehicle, carried into the vehicle by the driver of the vehicle (see Figure 6; see also Paragraph 0042 the mobile device 104 that may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices) and wirelessly connected to the vehicular device to communicate with the vehicular (Paragraph 0083 for the mobile devices running the status monitoring application 170 will scan for Bluetooth® signals, or other wireless signals of the beacons, to detect any beacons close to the particular mobile device; Paragraph 0120 for the beacon 220 as indicated is located within a vehicle 230 that may be driven by the user of the mobile device 104), wherein: 
the vehicular device or the terminal includes an operation determination section that determines whether the terminal is being operated by the driver inside the vehicle (see Paragraph 0070-71 wherein the mobile device 104 executing the status monitoring application 170 monitors the operational status of the mobile device 104 to detect status changes or to detect interactions, such as with a beacon (block 208 ). As may be appreciated, a user of the inventive system will have a vested interest to make sure that a disabled device remains disabled while the device user is otherwise engaged in another task, such as driving, operating on a patient, sleeping, working, studying, etc); 
and the portable terminal includes a display unit in which, when the driver action is requested of the driver during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated by the driver inside of the vehicle the display unit performs an assistance display on the portable terminal that is being operated by the driver for assisting an execution of the driver action (see Paragraph 0070-71 wherein at the outset of opening and using the status monitoring application 170 of device 104 , such as when the application or “app” is opened on a mobile device like a phone or pad device, the device user may be instructed, through a graphical interface on the mobile device (corresponds to display unit), to place the device into a particular desired disabled state or mode (corresponds to requesting driver action)…The device user might be asked if they want to send an activation message (e.g., email or text message) that they will be starting, activating, or opening the status monitoring application or app (e.g., See FIG. 9C). As shown in FIG. 9C, before activating the program, an appropriate screen interface might prompt the device user, asking if they wish to send an activation message…. the transaction associated with sending an activation message might be logged to be displayed, or reported with other operational status information; see also Figure 5 Block 208);
and when the driver action is requested of the driver during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated by the driver inside of the vehicle, the display unit does not perform the assistance display on the portable terminal for assisting an execution of the driver action (see Paragraph 0073 wherein more specifically, while the mobile device 104 remains in a respective desired disabled operational state (“N” branch of block 208), the mobile device 104 executing the status monitoring application 170 continues monitoring the mobile device 206 (block 206) (corresponds to not performing assistance display on the portable terminal like in block 210) until a change in the operational status occurs, such as the device moving out of the desired state/mode or to another functional state/mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 2, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device includes a notification processing section for transmitting a request notification, which indicates that the driver action is required, to the terminal when the driver action is required during the autonomous driving operation (see Paragraph 0158 for As described with reference to FIG. 2C, each of the display regions of notification unit 92 corresponds to a corresponding one of the operation buttons of operating unit 51. When selecting “end autonomous driving” in FIG. 5B, the driver presses operation button 51 g illustrated in FIG. 2C. When performing behavior selection, the driver presses any one of operation buttons 51 a to 51 c illustrated in FIG. 2C), and the vehicular device is connectable with the terminal (see also Paragraph 0416 for the devices illustrated in Figure 32 that may be interconnected by exclusive lines or wire communication such as a controller area network (CAN). Alternatively, they may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark) (corresponds to the ability to connect)); 
the terminal includes the operation determination section; the operation determination section determines whether the terminal is being operated inside of the vehicle when the terminal receives the request notification (see Paragraph 0160 for when operating unit 51 has not received any operation performed by the driver within the second predetermined time (NO in step S17), vehicle controller 7 controls vehicle 1 such that vehicle 1 performs the first behavior (step S21) which implies that the operating unit, which is inside of the vehicle, is able to determine whether it is being operated or not in accordance with the user selection); 
and the display unit performs the assistance display when the operation determination section determines that the terminal is being operated inside of the vehicle (see Figure 4, S16 for and S20 for controlling the vehicle so that the selected behavior is executed if an operation for selecting behavior has been detected), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 3, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device includes: a determination information acquisition section that acquires determination information, for determining whether the terminal is being operated inside of the vehicle, from the terminal when the driver action is required during the autonomous driving operation, and the vehicular device is connectable with the terminal (see Figure 4, Item S17 for determining whether operation (which involves a driver selection/action) is received within second predetermined time; S18 for when an operation is received, determines whether to end automatic driving or operation for selecting behavior of the vehicle; also see Figure 32 for the input device 1004 (corresponding to applicant’s terminal) that is in connection with the automatic driving control device 1030 (corresponds to applicant’s vehicular device); see also Paragraph 0416 for the devices illustrated in Figure 32 that may be interconnected by exclusive lines or wire communication such as a controller area network (CAN). Alternatively, they may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark), which explains the ability to connect); 
and the operation determination section: the operation determination section determines whether the terminal is being operated inside of the vehicle, based on the determination information acquired by the determination information acquisition section (see Paragraph 0155-0157 for the vehicle controller 7 that determines whether the operating unit 51 receives an operation from the driver; see also Paragraph 0103 for  various different acquisition units such as location  information acquisition unit 61, sensor 62, speed information acquisition unit 63, and map information acquisition unit 64 and Paragraph 0009 for the determination unit that determines a next action based on acquisition unit and driver selections); 
the assistance system further comprising: an instruction processing section that transmits an instruction for performing the assistance display to the terminal when the operation determination section determines that the terminal is being operated inside of the vehicle and the display unit of the terminal performs the assistance display when the terminal receives the instruction transmitted by the instruction processing section (see Figure 4 for the instruction that is transmitted for selecting behavior or ending automatic driving in accordance with the determination that the terminal is being operated as seen in step S18), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 4, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device and the terminal are directly connected to each other to perform short-range wireless communication (see Paragraph 0101 for operating unit 51 is provided on a front face (face facing the driver) of steering wheel 5, and receives an input operation from the driver. Operating unit 51 is a device such as a button, a touch panel, or a grip sensor, for example. Operating unit 51 outputs the information about the input operation received from the driver to vehicle controller 7; see also Figure 1 for the connection between the vehicle 7 controller and the operating unit 51; see also Paragraph 0416 for the different devices that may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark)), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 5, Tsuji teaches the assistance system according to claim 2, wherein: the vehicular device and the terminal are indirectly connected through an external device of the vehicle to perform communication (see Paragraph 0430 for communication IF 1056 transmits the data output from controller 1041 to wireless device 1008, and transmits this data to the external device from wireless device 1008. In addition, communication IF 1056 receives data transmitted from the external device and transferred by wireless device 1008, and outputs this data to controller 1041; see also Figure 32 for the wireless device 1008 that is indirectly connected to the action information unit 1054 (corresponds to terminal) and vehicle controller 1041 (corresponds to vehicular device)); 
the terminal includes an in-vehicle determination section that determines whether the terminal is being used inside the vehicle (see Paragraph 0419 and Figure 33 for the notification device and input device that can be mounted to steering wheel or a driver seat and a passenger seat which implies that the terminal is used inside the vehicle);
and the operation determination section determines whether the terminal is being operated inside of the vehicle when the terminal receives the request notification, and the in-vehicle determination section determines that the terminal is being used inside the vehicle (see Figure 4 for determining whether the portable terminal device is being operated S18, wherein it is implied that the portable terminal device is mounted to the inside of the vehicle as mentioned previously), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 6, Tsuji teaches the assistance system according to claim 1, wherein: the assistance display includes at least one of a control-related request that requests the operation by the driver for controlling the vehicle, a control-related suggestion that makes a suggestion for controlling the vehicle to the driver, a control-unrelated suggestion that makes a suggestion unrelated to vehicle control to the driver, and information service that provides information to the driver, which are in a descending order of priority (see Paragraph 0189 the displays that may be switchable and whether priority is placed on action (corresponds to action selected by the driver) or priority is placed on operation (corresponds to an operation for the control of the vehicle depending on the time of response and behavior, not by the driver) may be displayed separately, in accordance with its priority; due to the configuration in which a different function is assigned to each display region depending on a different travel environment (corresponds to information suggested that is unrelated to controlling the vehicle) as illustrated in FIGS. 7B, 8B, and 9B, notification of information or operation is enabled with fewer regions); 
the display unit displays the assistance display having a higher priority in preference to others when display timings of a plurality of types of the assistance display overlap each other (see Paragraph 0113 for storage unit 8 may store the priority order of each of the behavior candidates. For example, storage unit 8 may store the number of times each behavior has been actually used for the same previous travel environment, and may store such that the most frequently used behavior has a higher priority order; see also Paragraph 0174 for these displays that may be switchable, and whether priority is placed on action or priority is placed on operation may be displayed separately).  
Regarding claim 7, Tsuji teaches the assistance system according to claim 6, wherein: when the display unit simultaneously displays the assistance display of the control- related request and the assistance display of a type other than the control-related request, the display unit displays the assistance display of the control-related request larger than the assistance display of the type other than the control-related request (see Paragraph 0189 for the display size of the first behavior information may be larger, and the display size of the second behavior (which can be the type other than control related request) information may be smaller).  
Regarding claim 8, Tsuji teaches the assistance system according to claim 7, wherein: when a plurality of types of the assistance display other than the control-related request have a same display area, and the display unit simultaneously displays the plurality of types of the assistance display other than the control-related request, the display unit displays a type of the assistance display having a higher priority in preference to others (see Paragraph 0174 for these displays that may be switchable, and whether priority is placed on action or priority is placed on operation may be displayed separately. In addition, the display size of the first behavior information may be larger, and the display size of the second behavior information may be smaller. It is to be noted that, when behavior information display is arranged corresponding to the behavior in the front-rear direction and left-right direction of the vehicle, the driver is capable of having intuitive recognition and operation).  
Regarding claim 9, Tsuji teaches the assistance system according to claim 1, wherein: a case where the driver action is required during the autonomous driving operation includes at least a case where the autonomous driving operation is switched to a manual driving operation in which the driver manually performs a driving operation (see Paragraph 0140 for  In addition, “end autonomous driving” indicating that the driving mode is switched from autonomous driving to manual driving is displayed in display region 29 g); and the display unit performs the assistance display for assisting a driving operation change from the autonomous driving operation to the manual driving operation when the autonomous driving operation is switched to the manual driving operation, and the operation determination section determines that the terminal is being operated inside of the vehicle (see Paragraph 0139 for in a display range of notification unit 92, options involved with the behavior of vehicle 1 are displayed on the right, and information for switching from autonomous driving to manual driving is displayed on the left), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 10, Tsuji teaches the assistance system according to claim 1, wherein: a case where the driver action is required during the autonomous driving operation includes at least a case where the response or the confirmation by the driver is required during the autonomous driving operation (see Paragraph 0220 for when the driver performs the touch operation or swipe operation, the display manner of the lane corresponding to the selected display region of the touch panel may be changed such that the driver can confirm which lane he/she is about to select before the selection);
and the display unit performs the assistance display that assists an inquiry for requesting the response or the confirmation to the driver when the operation determination section determines that the terminal is being operated inside of the vehicle (see Paragraph 0220-0221 for example, the moment the driver touches display region b, the thickness of lane X may be enlarged, and if the driver immediately releases his/her hand, lane X may not be selected and the thickness of lane X may be returned to the original size; and the moment the driver then touches display region 121 c, the thickness of lane Y may be enlarged, and if the driver keeps this state for a while, lane Y may be selected and may flicker to indicate that lane Y is determined. According to this configuration, the driver can perform the selecting operation or determining operation without viewing his/her hands. Notably, as in the first exemplary embodiment, vehicle control functions such as acceleration, deceleration, overtake, and keep may be assigned to display regions according to the travel environment), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 11, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device includes a voice output processing section that controls a voice output device to output a voice (see Paragraph 0150 for vehicle controller 7 may cause a speaker or the like to notify the driver, with a voice/sound, of the information about the travel environment); 
the voice output processing section controls the voice output device to output the voice for assisting an execution of the driver action that is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and the vehicular device is not connectable with the terminal and the voice output processing section does not control the voice output device to output the voice for assisting the execution of the driver action that is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, the vehicular device is connectable with the terminal, and the operation determination section determines that the terminal is being operated (see Paragraph 0418 for notification device 1002 may be a speaker for notifying the driver of information converted into a voice/sound or a vibrator provided on a position (for example, a seat of the driver, steering wheel, and the like) where the driver can sense the vibration. In addition, notification device 1002 may be a combination of these elements. Input device 1004 is a user interface device that receives an operation input performed by an occupant. For example, input device 1004 receives information input by the driver and pertaining to autonomous driving of host vehicle. Driving assistance device 1040 outputs the received information to driving assistance device 1040 as an operation signal), but fails to explicitly teach the portable terminal.
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 12, see the corresponding rejection of claim 1.
Regarding claim 13, see rejections for claims 1-3.
Regarding claim 14, Tsuji teaches the elements of the present invention as discussed above but fails to teach the assistance system according to claim 1, wherein the portable terminal is a portable telephone, a tablet terminal, a notebook PC, an electronic book terminal, or a smart watch.  
However, Way teaches the assistance system according to claim 1, wherein the portable terminal is a portable telephone, a tablet terminal, a notebook PC, an electronic book terminal, or a smart watch (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claims 15 and 16, see rejection for claim 14. 
Regarding claim 17, Tsuji teaches the assistance system according to claim 1, further comprising: a processor implementing the operation determination section (see Figure 32 for the driving assistance device (HMI controller) 1041 (corresponds to a processor), that implements the operation input unit 1050 (corresponds to the operation determination section)).
Regarding claim 18, Tsuji teaches the terminal according to claim 12, further comprising: a processor implementing the operation determination section, but fails to teach the portable terminal (see Figure 32 for the input device 1004 (corresponds to a terminal which includes the processor), that implements the operation input unit 1050 (corresponds to the operation determination section)).
However, Way teaches the portable terminal inside of the vehicle (see Paragraph 0042 wherein the mobile device 104 may typically be a cellular phone or smart phone, tablet computer, laptop computer and/or other such personal computing devices, but the invention is not limited to such devices. The client device 106 may be a desktop computer, laptop computer, thin client terminal, smart phone, tablet computer, and/or other such computing device, but the invention is also not limited to such devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 19, Tsuji teaches the vehicular device according to claim 13, further comprising a processor implementing the determination information acquisition section, the operation determination section, and the instruction processing section (see Paragraph 0426 for the driving assistance device 1040 that is an HMI controller executing an interface function between vehicle 1000 and a driver which includes the available hardware sources of a processor, a ROM, a RAM, and other LSI and available software resources include a program such as an operating system, an application, and firmware wherein the processor implements the following: see Figure 4, Item S17 for determining whether operation (which involves a driver selection/action) is received within second predetermined time; S18 for when an operation is received, determines whether to end automatic driving or operation for selecting behavior of the vehicle (all of which corresponds to determination information acquisition section); see Figure 32 operation input unit 1050 (corresponds to the operation determination section); see Figure 4 for the instruction that is transmitted for selecting behavior or ending automatic driving in accordance with the determination that the terminal is being operated as seen in step S18 (corresponds to the instruction processing section)).
Regarding claim 20, see claims 1 and 6.
Regarding claim 21, Tsuji teaches the elements of the present invention as discussed above but fails to explicitly teach the assistance system according to claim 1, wherein: the portable terminal further includes a display control section that causes the display unit of the portable terminal to perform the assistance display; when the display control section has not shifted to a sleep mode, the operation determination section determines that the portable terminal is being operated inside of the vehicle; and when the display control section has shifted to the sleep mode, the operation determination section determines that the portable terminal is not being operated inside of the vehicle.
However, Way teaches the assistance system according to claim 1, wherein: the portable terminal further includes a display control section that causes the display unit of the portable terminal to perform the assistance display (see Paragraph 0070-71 wherein at the outset of opening and using the status monitoring application 170 of device 104 , such as when the application or “app” is opened on a mobile device like a phone or pad device, the device user may be instructed, through a graphical interface on the mobile device (corresponds to display unit), to place the device into a particular desired disabled state or mode (corresponds to requesting driver action)…The device user might be asked if they want to send an activation message (e.g., email or text message) that they will be starting, activating, or opening the status monitoring application or app (e.g., See FIG. 9C). As shown in FIG. 9C, before activating the program, an appropriate screen interface might prompt the device user, asking if they wish to send an activation message…. the transaction associated with sending an activation message might be logged to be displayed, or reported with other operational status information; see also Figure 5 Block 208);
 when the display control section has not shifted to a sleep mode, the operation determination section determines that the portable terminal is being operated inside of the vehicle (see Paragraph 0118 wherein in accordance with another feature of the invention, to prevent such errors in the activation and deactivation of the application 170, in one embodiment, if the user goes away from the foreground screen or takes some other action (e.g., going to some other application or screen) (corresponds to a situation where the display control section has not shifted to a sleep mode) that would have the application 170 indicate an error, a message is displayed at the mobile device to warn the device user. For example, referring to FIG. 22, when a user takes the device to a screen such as screen 500 with various icons for other applications (e.g., a Home screen), then a warning message 540 may be immediately displayed that warns the device user that they are improperly leaving or exiting the application and should return to that application (i.e., return to the foreground screen and application 170 ). If the device user returns back to the foreground screen and application before a certain amount of time would elapse, such as a 5 second delay, then the application will proceed as usual and would not be reported as an error as noted herein); 
and when the display control section has shifted to the sleep mode, the operation determination section determines that the portable terminal is not being operated inside of the vehicle (see Paragraph 0119 wherein in accordance with another feature of the invention, the mobile device might be put to SLEEP without affecting the operation of the status monitoring application 170 . For example, to preserve battery life, the device can have the application 170 activated with the foreground screen displayed, the device placed in a disabled mode, and the device then put to SLEEP. The application will continue to function when the device is awoken from the SLEEP mode, the application 170 will still be activated and monitoring for a change in operational status. Therefore, battery life might be preserved without affecting the invention).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 22, Tsuji teaches the elements of the present invention as discussed above but fails to explicitly teach the assistance system according to claim 1, wherein: when a certain time or more has elapsed after a stop of an operation input in an operation input unit of the portable terminal, the operation determination section determines that the portable terminal is not being operated inside of the vehicle; and when an elapsed time after the stop of the operation input in the operation input unit of the portable terminal is less than the certain time, the operation determination section determines that the portable terminal is being operated inside of the vehicle 
However, Way teaches the assistance system according to claim 1, wherein: when a certain time or more has elapsed after a stop of an operation input in an operation input unit of the portable terminal, the operation determination section determines that the portable terminal is not being operated inside of the vehicle (see Paragraph 0123 wherein Generally, the status monitoring application 170 of the mobile device will detect if a change occurs in the operational status of the device, such as by changing from one operational mode or state to another operational mode/state. As part of that monitoring, as noted, date and time-stamp information might also be monitored and acquired for the date and time when the change in the operational status occurs 612 , 616 . Such transaction information is provided to system 102 , and available to one or more client devices communicating with system 102 . As such, the dashboard interface 450 of FIG. 13 might illustrate the date information 472 , and the time information 474 (with time zone) in the form of a dashboard transaction entry. When the application is first activated and running and the mobile device user enters the desired disabled operational state or a first state (e.g., Airplane mode), the data and time-stamp information may be captured and stored by status monitoring application 170 for the device. Then, when an operational status change occurs, such as when the device exits or leaves the disabled Airplane mode or moves to some other second mode, such as a normal operating mode, similar date and time-stamp information might be captured and stored for that event. Therefore, effectively, a start time/date and stop time/date is captured and logged for the device when it enters and exits a disabled mode that disables certain communication features or prevents some distracted usage. The time period in the desired disabled state or mode is calculated from the start and stop time endpoints. When reporting the information through dashboard interface 450 , the elapsed amount of time between a start time and first state (i.e., Airplane mode ON) and a stop time or second state (i.e., Airplane mode OFF) might be determined and indicated appropriately, such as in the fields 476 shown in FIG. 13. In that way, a system user may quickly determine at a glance of an interface dashboard 450 how long, and for what period of time, the mobile device user was not using their disabled phone or other device as a distraction; see also Paragraph 0118 wherein if the device user returns back to the foreground screen and application before a certain amount of time would elapse, such as a 5 second delay, then the application will proceed as usual and would not be reported as an error as noted herein); 
and when an elapsed time after the stop of the operation input in the operation input unit of the portable terminal is less than the certain time, the operation determination section determines that the portable terminal is being operated inside of the vehicle (see Paragraph 0123 wherein when reporting the information through dashboard interface 450 , the elapsed amount of time between a start time and first state (i.e., Airplane mode ON) and a stop time or second state (i.e., Airplane mode OFF) might be determined and indicated appropriately, such as in the fields 476 shown in FIG. 13. In that way, a system user may quickly determine at a glance of an interface dashboard 450 how long, and for what period of time, the mobile device user was not using their disabled phone or other device as a distraction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Regarding claim 23, see claim 1.
Regarding claim 24, see claim 1.  
Regarding claim 25, Tsuji teaches driver action which is required during the autonomous driving operation and elements of the present invention as discussed above  but fails to explicitly teach the assistance system according to claim 1, wherein when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle, the display unit of the portable terminal performs the assistance display for assisting the execution of the driver action which is required during the autonomous driving operation, such that the assistance display is displayed in a superimposed manner on a display corresponding to an application that has been executed.
However, Way teaches the assistance system according to claim 1, wherein when the driver action is required during the driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle, the display unit of the portable terminal performs the assistance display for assisting the execution of the driver action (see claim 1), such that the assistance display is displayed in a superimposed manner on a display corresponding to an application that has been executed (see Figure 16B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection and display functionality, as taught by Way, for the purpose of discouraging, preventing and reporting on the usage of mobile electronic devices, such as cell phones or tablets, when a user is engaged in another activity demanding their attention, and specifically to the prevention and discouragement of texting, communicating, or otherwise being distracted with mobile devices while driving, working, and doing other important activities (see Paragraph 0002 of Way).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wulf (US2017129487A1) teaches a method includes continuously recording, by the autonomous driving safety or driver assistance system, at least one of vehicle-related data and vehicle surroundings-related data, continuously repeatedly deciding, based on the recorded data, whether a driving safety or driver assistance system process is to be autonomously initiated or carried out, and carrying out a checking process, during which sensor data and parameter settings that are necessary for the operation of the driving safety or driver assistance system are checked for the plausibility thereof. The checking process is carried out immediately following a start of travel of the motor vehicle. In a period of time between the start of travel of the motor vehicle and a start of operation of the driving safety or driver assistance system, an auxiliary process for an immediate and safe auxiliary mode of the driving safety or driver assistance system is used during a checking period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665